Citation Nr: 0211968	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-46 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a bilateral shoulder 
disorder.

3. Entitlement to a higher initial rating in excess of 10 
percent for lumbosacral
strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to January 
1995.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of October 1999.  
This matter was originally on appeal from a March 1995 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois.  This claim is currently 
handled through the Waco, Texas RO.   


FINDINGS OF FACT

1. Following the Board's October 1999 Remand, additional 
medical records were
associated with the claims file and the veteran was afforded 
a VA orthopedics examination, but the examiner did not fully 
address all of the items listed in the Remand instructions. 

2. The veteran's left knee condition existed prior to service 
and did not increase in
severity beyond the normal progress of the disease during 
service; the evidence does not demonstrate that the veteran 
currently has a right knee condition for which entitlement to 
VA benefits may be based. 

3. The evidence does not demonstrate that the veteran 
currently has a bilateral
shoulder condition for which entitlement to VA benefits may 
be based.

4.  The veteran's service-connected lumbosacral strain does 
not manifest muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in the standing 
position, or moderate limitation of motion.




CONCLUSIONS OF LAW

1. The RO did not fully comply with the Board's October 1999 
Remand
instructions, but no prejudicial error has been committed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

2. A bilateral knee disorder was not incurred in or 
aggravated during active
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 
(2001).

3. A bilateral shoulder disorder was not incurred during 
active service.
38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).

4.  The schedular criteria for entitlement to a higher 
initial rating in excess of 10 percent, for the full period 
of the appeal, for the veteran's service-connected 
lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.27, 4.40-4.46, 4.71a, Diagnostic Codes 5295 (2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified at      38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's October 1999 Remand, additional 
medical records were associated with the claims file and the 
RO afforded the veteran a VA examination in April 2000.  Upon 
review of the VA examination report, the Board notes that the 
examiner did not fully address all of the items listed in the 
Remand instructions.  In particular, the examiner noted the 
veteran's subjective complaints of low back pain, but failed 
to report whether there was objective evidence of pain on 
motion, weakened movement, excess fatigability, and 
incoordination.  Nevertheless, the examiner concluded that 
the veteran did not have any back, shoulder, or knee 
abnormality.  Pain is not a disability pursuant to Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, even though the examiner did not fully address all 
of the items listed in the instructions, the Board may still 
proceed because no knee or shoulder disability is shown.  
With regard to the low back, for which service-connection has 
been granted, pain alone will not justify a rating in excess 
of 10 percent.  Therefore, notwithstanding Stegall v. West, 
11 Vet. App. 268 (1998), no prejudicial error is present by 
our going forward. 

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159). 

The Board finds that even though this law was enacted during 
the pendency of
this appeal and, thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal as the requirements under the new law and regulations 
have been substantially met.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claims and the reasons the claims were 
denied.  Most recently, the RO provided the veteran with a 
copy of the April 2002 Supplemental Statement of the Case.  
The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
As previously indicated, the veteran was afforded a VA 
examination in April 2000.  In January 2000 correspondence to 
the veteran, the RO requested the names and addresses of all 
health providers who had treated the veteran for the claimed 
conditions in order to obtain these records.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to her appeal that needs to be obtained.  Based on 
the foregoing, the Board concludes that the duty to notify 
and duty to assist have been satisfied, and the Board will 
proceed with appellate review.


Service Connection for a Bilateral Knee Disorder

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The veteran's left knee condition pre-
existed service and is not shown to have been aggravated by 
active service.     38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a).  The veteran is also not shown 
to have a current right knee disability resulting from an 
injury sustained in active service.  Id.  

The veteran's service medical records include records from 
Mercy Center for Health Care Services which indicate that the 
veteran had arthroscopic surgery on her left knee prior to 
service in December 1990.  These records also indicate that 
the veteran complained of bilateral knee pain, but 
ultimately, surgery was only conducted on the left knee.  The 
veteran was diagnosed with chondromalacia of the patella of 
the left knee with lateral subluxation of patella.  The 
veteran's January 1992 enlistment examination report noted 
the left knee surgery and defect.  Thus, by clear and 
unmistakable evidence, the veteran is shown to have a left 
knee disability that pre-existed service.  38 C.F.R. § 
3.304(b).  An examination of the left knee revealed normal 
findings.  A radiologic report was negative for both knees. 

The service medical records further show that the veteran was 
seen for numerous complaints of bilateral knee pain following 
running or marching duties.  On a couple of occasions, the 
veteran was diagnosed with a knee strain or sprain or overuse 
syndrome and placed on a temporary profile for no running, 
jumping, or marching.  Although tenderness to palpation and 
swelling was noted on occasion, examinations of the knees 
each time revealed essentially negative pathological 
findings.  At the service separation examination, the 
examiner noted on the report, chronic left knee pain status 
post left knee arthroscopy with chondral shaving and lateral 
retinacular release.  It appears that the examiner related 
the pain to residuals of the pre-service surgery.  As such, 
there is no indication that the underlying left knee 
condition had permanently worsened and that the pain the 
veteran experienced during service was other than temporary 
or intermittent flare-ups.  38 C.F.R.           § 3.306; Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  In regard to the right 
knee, the Board notes that the veteran was diagnosed with 
overuse syndrome of the right knee in September 1993.  No 
defect as to the right knee was noted at the enlistment 
examination, so the veteran is entitled to the presumption of 
soundness with respect to the right knee.  38 C.F.R. § 
3.304(b).  At service separation, however, no condition of 
the right knee was diagnosed.

The veteran maintains that she did not have any problems with 
her knees after the surgery on her left knee, but during 
service and since separation from service, she continues to 
experience bilateral knee pain following running, walking, 
and bending.  She also complains of locking of the knees.  
The findings reported on the February 1995 VA examination 
report were normal.  The diagnosis was patellofemoral pain 
syndrome.  The March 1999 VA examination report shows a 
diagnosis of left knee pain secondary to surgical residuals 
and patellofemoral syndrome.  There was no diagnosis in 
regard to the right knee.  The examiner further noted that no 
relationship existed between the back disability and the pre-
existing knee disability, as alleged by the veteran.  A VA 
physical examination of the veteran's knees in April 2000 was 
also essentially within normal limits.  The diagnosis was 
patellofemoral syndrome of the knees clinically based on 
subjective complaints of pain with no objective abnormality.  
The service medical records and post-service VA examinations 
indicate that during service and after service, the veteran 
complained of pain and examinations of the knees have been 
consistently within normal limits.  The foregoing evidence 
shows that the veteran's pre-existing left knee condition did 
not increase in severity beyond the normal progress of the 
disease during military service.  38 C.F.R. § 3.306.  The 
foregoing evidence also shows that the veteran does not 
currently suffer from a right knee condition for which 
entitlement to VA benefits may be based.  As previously 
stated, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. Accordingly, service connection for a bilateral knee 
disorder is not warranted.  

Service Connection for a Bilateral Shoulder Disorder

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim as the veteran is not shown to have a current 
disability resulting from an injury sustained in active 
service.  38 U.S.C.A.   § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a).  

The service medical records show that the veteran sustained 
an injury to her back in February 1993, at which time the 
veteran also complained of pain that radiated to her 
shoulders.  No diagnosis relating to the shoulders was made.  
Thereafter, the veteran had on occasion complained of pain in 
her shoulders preceded by back pain.  An examination revealed 
tenderness on palpation, but again, no diagnosis was made.  
The veteran's separation examination report shows that the 
veteran's upper extremities were clinically evaluated as 
normal.  The Report of Medical History was negative for 
complaints of painful or "trick" shoulder.  Post-service 
records show the veteran continued to complain of bilateral 
shoulder pain.  The February 1995 VA examination report shows 
that neurological and motor examinations were negative.  An 
x-ray revealed small cysts, but no diagnosis was reported.  

The veteran also complains of upper back pain and neck pain 
in connection with bilateral shoulder pain.  Records dated in 
June 1995 from Coleman Chiropractic Center indicate motion 
elicited pain, but there was no limitation of motion of the 
cervical spine, according to the Center's studies.  No 
diagnosis relating to the shoulders was reported.  The March 
1999 VA examination report shows a physical examination 
revealed limited range of motion on flexion, extension, and 
abduction in the shoulders.  Although the examiner opined 
that a causal relationship could exist between the thoracic, 
trapezius, and neck discomfort that accompanied the veteran's 
chronic lower back strain, no diagnosis of a bilateral 
shoulder condition was made.  The April 2000 VA examination 
report shows the veteran had full range of motion of the 
shoulders and the diagnosis was pain in the upper thoracic 
region with no objective abnormality present.  

The veteran complains of bilateral shoulder pain but the 
above medical records show that no shoulder condition has 
ever been diagnosed.  As previously stated, pain alone does 
not constitute a disability for which service connection may 
be granted and therefore, service connection for a bilateral 
shoulder disorder is not warranted.  

Higher Initial Rating for Service-Connected Lumbosacral 
Strain

Based on a review of the evidence of record, the Board finds 
that the veteran's disability picture more closely 
approximates the criteria for the currently assigned 10 
percent rating under Diagnostic Code 5295, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent at this time.  There are no 
objective findings of muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in the 
standing position reported on any of the VA examination 
reports.  None of the aforesaid findings is reported on 
private medical records from Coleman Chiropractic Center or 
Scott and White.  A rating in excess of 10 percent is not 
warranted under Diagnostic Code 5295.  38 C.F.R.         § 
4.71a, Diagnostic Code 5295.  

The veteran has complained of pain with running, prolonged 
sitting or standing, and with conducting household 
activities.  The Board notes that pain is already 
contemplated in a 10 percent rating under Diagnostic Code 
5295, and that there is no objective evidence that the pain 
the veteran experiences is of such severity that the Board 
should grant an increase to a 20 percent rating on pain 
alone.  While the veteran has indicated that she is in the 
Army Reserves and that sometimes back pain interferes with 
her physical training tests, she also reported to the April 
2000 examiner that she had recently passed the Army physical 
readiness test.  The veteran has complained of constant or 
persistent back pain, but has also indicated that she did not 
have many problems at her previous job in fast food and work 
as a gas attendant because she was allowed to sit down as the 
need arose.  Records from Scott and White indicate that the 
veteran related that she had no back pain problems of 
significance during her pregnancy.  The foregoing evidence 
shows that the current 10 percent rating adequately 
contemplates the degree of lumbar back pain that the veteran 
experiences. 

The veteran has also complained of weakness, stiffness, 
fatigability, and lack of endurance.  In considering the 
provisions of 38 C.F.R. § 4.40 and § 4.45, the Board finds 
that the veteran's overall back disability is only productive 
of subjective complaints of pain and occasional limitation of 
motion.  The veteran's other subjective complaints are not 
supported by the objective evidence.  According to each of 
the VA examination reports and the private medical records, 
examination of the veteran's low back has been normal.  
Tenderness in the lumbosacral area was noted, but there were 
no pathological findings or neurological deficits or 
significant weakness found.  Also, the March 1999 examiner 
noted that x-rays of the whole body were negative for any 
abnormal findings of the lumbar spine.  The Scott and White 
records noted that the veteran related that x-rays taken at 
several chiropractic visits were unremarkable.  The April 
2000 examiner noted that x-rays of the lumbar spine were 
normal and diagnosed the veteran with low back pain with no 
objective abnormality present.  Accordingly, a rating in 
excess of 10 percent under Diagnostic Code 5295 is not 
warranted.  

In making its determination, the Board has considered other 
potentially applicable diagnostic codes under which the 
veteran may be entitled to a rating in excess of 10 percent.  
According to the February 1995 and March 1999 VA examination 
reports, the range of motion of the veteran's lumbar spine 
was slightly limited.  The Coleman Chiropractic Center 
records show the veteran's dorso-lumbar spine demonstrated no 
limitation of motion on examination.  The April 2000 VA 
examination report shows no limitation of motion.  Also, an 
x-ray of the lumbar spine was normal.  The foregoing findings 
show that the overall range of motion of the veteran's lumbar 
spine is productive of a slight limitation of motion, and 
thus, a rating in excess of 10 percent under Diagnostic Code 
5292 is not warranted.  Any additional functional loss due to 
pain was considered.  38 C.F.R. § 4.40 and § 4.45.  The 
evidence shows that the veteran is capable of attaining full 
range of motion of her lumbar spine, despite subjective 
complaints of pain and weakness, while at other times, her 
range of motion is slightly limited due to pain.  

In regard to other potentially applicable diagnostic codes, 
there is no medical evidence of residuals of fracture of 
vertebra, complete bony fixation (ankylosis) of the spine, 
ankylosis of the lumbar spine, and intervertebral disc 
syndrome.  Scott and White records show some findings and 
treatment of the sacroiliac area, but it was also noted that 
the pain was localized and that there was no strong evidence 
of lumbar radiculopathy.  Thus, none of the respective codes 
are applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5293, 5294.

The Board has considered assigning staged ratings as the 
veteran is appealing the initial evaluation of her service-
connected disability.  Staged ratings are not in order during 
any portion of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

As previously stated, the veteran has indicated that she is a 
member of the Texas Army Reserves and informed the April 2000 
VA examiner that she is currently working full-time for a 
warehouse.  The veteran's statements and medical records 
indicate that she has never been hospitalized for her back 
since service.  The Board finds that the evidence does not 
show that residuals of the veteran's lumbosacral strain have 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation or 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R.          § 3.321(b)(1).





ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a bilateral shoulder disorder is 
denied. 

A higher initial rating in excess of 10 percent for 
lumbosacral strain is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

